Citation Nr: 0506852	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  03-08 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for grade III 
chondromalacia of the left knee, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel






INTRODUCTION


The veteran served on active duty from September 1985 to June 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Muskogee, Oklahoma Regional Office (RO) of the Department of 
Veterans Affairs (VA), which continued the veteran's 
evaluation of 10 percent for his left knee disability.


REMAND


?	This case is remanded for a VA examination to determine 
the veteran's limitation of range of motion, whether 
arthritis is present, and the level of any subluxation 
or instability.

The veteran's limitation of motion of his left leg due to 
pain from his knee must be considered.  Specifically, in 
evaluating increased rating claims for musculoskeletal 
disabilities, the Court of Veterans Appeals (Court) has 
expounded on the necessary evidence required for a full 
evaluation of orthopedic disabilities.  In the case of DeLuca 
v. Brown, 8 Vet.App. 202 (1995), the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
(2003) or 38 C.F.R. § 4.45 (2003).  It was also held that the 
provisions of 38 C.F.R. § 4.14 (2003) (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use.  
The guidance provided by the Court in DeLuca must be followed 
in adjudicating the veteran's increased rating claims.  


The veteran was last provided a VA examination for his left 
knee in May 2002.  However, the examiner did not comment on 
the degree of the veteran's pain on motion for his left leg.  
Therefore, the veteran needs to be afforded another VA 
examination so that his limitation of flexion and extension 
of the left leg can be measured with the examiner commenting 
on when painful motion begins.  The examining physician 
should also note how manifestations such as painful motion, 
weakness, and fatigability limit functional ability and range 
of motion.  Therefore, further development is needed prior to 
evaluation of the veteran's claim for an increased rating for 
chondromalacia patella, left knee, from 10 percent disabling.

The examiner must also determine whether the veteran has 
arthritis.  At the veteran's May 2002 VA examination, the 
examiner diagnosed the veteran with grade III chondromalacia 
of the left knee, no change.  However, the examiner stated 
that the veteran would need an MRI if further progression of 
chondromalacia was to be evaluated.  X-rays from May 2002 
showed no fracture, osseous, articular abnormality or 
effusion .  In an opinion issued by the VA's Office of the 
General Counsel, it was determined that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 
(July 1, 1997).  In a subsequent opinion issued by the 
General Counsel, it was determined that for a knee disability 
rated under Diagnostic Code 5257 to warrant a separate rating 
for arthritis based on x-ray findings and limitation of 
motion, the knee disability need not be compensable but must 
at least meet the criteria for a zero-percent rating.  It was 
also determined that a separate rating for arthritis could be 
based on x-ray findings and painful motion under 38 C.F.R. 
§ 4.59.  See VAOPGCPREC 09-98 (August 14, 1998). 

Therefore when the veteran's left knee disabilities are 
rated, it must be determined whether the veteran is entitled 
to separate ratings for arthritis and an increased rating for 
chondromalacia patella, left knee, from a 10 percent 
disabling.


Accordingly, the case is REMANDED for the following action:

1.  Appropriate steps must be taken to obtain and 
associate with the claims file any copies of VA and 
private medical records regarding the veteran's knees 
that have not already been associated with the claims 
folder.  

2.  The appellant should be afforded a VA orthopedic 
examination to determine the nature and severity of his 
service-connected chondromalacia patella, left knee.  
The examiner should provide diagnoses of all disorders 
of the veteran's left knee.  Such tests as the examining 
physician deems appropriate should be performed.  These 
tests should include a complete test of the range of 
motion of the veteran's knees.  The examination report 
should include responses to the following medical 
questions: 

a.  What is the range of motion for the 
veteran's knee in terms of flexion and 
extension?

b.  Does the veteran have recurrent 
subluxation or lateral instability in the 
left knee, and if he does, can such 
recurrent subluxation or lateral 
instability be described as slight, 
moderate, or severe?  

c.  Does the veteran have arthritis in 
the left knee, and if he does, is such 
arthritis attributable to his service-
connected chondromalacia patella?

d.  Does the veteran's left knee exhibit 
weakened movement, excess fatigability, 
incoordination, or pain on use 
attributable to the service connected 
disability (if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to these symptoms)?

e.  Does pain significantly limit 
functional ability during flare-ups or 
when the left knee is used repeatedly 
over a period of time (these 
determinations should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups)?

f.  If the examiner determines that it is 
not feasible to respond to any of the 
above items, the examiner should identify 
specifically the items to which it is not 
feasible to respond.  

3.  After the development requested above has 
been completed, the veteran's claims folder 
must be reviewed to ensure that all the 
foregoing development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
should be taken.  

4.  The appellant's claim of entitlement to an 
increased rating for his service-connected 
chondromalacia patella, left knee, from 10 
percent disabling, should be re-adjudicated 
with particular consideration of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, as set 
forth in DeLuca, supra.  In so doing, 
consideration must be given to whether the 
veteran is entitled to separate ratings for 
arthritis and instability of the knee and 
should also consider the Office of the General 
Counsel opinions VAOPGCPREC 23-97 (July 1, 
1997) and VAOPGCPREC 09-98 (August 14, 1998).  
In the event that the claim is not resolved to 
the satisfaction of the appellant, he should 
be provided a supplemental statement of the 
case, which includes a summary of additional 
evidence submitted, any additional applicable 
laws and regulations, and the reasons for the 
decision.  After the veteran and his 
representative have been given the applicable 
time to submit additional argument, the case 
should be returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



